DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 12/8/2020 has been considered and entered into the record.  New claim 30 has been added.  Claims 11–19 and 23–30 are pending and examined below.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US 2012/0064131 A1).
Sugiura discloses a window film (i.e., blind) coated with a composition comprising silver-based inorganic anti-microbial agent with superior water dispersibility, basic zirconium carbonate, and acrylic or polyurethane resin Sugiura abstract, ¶¶ 84, 95. 


Claim Rejections - 35 USC § 103
Claims 11, 12, 19, 23–25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2009/0069403 A1) in view of Trouve (US 2010/0263573 A1).
Nakano discloses a pollen-denaturing coated textile or paper, wherein the textile coating is continuous and comprises polymer, surfactants, anti-bacterial agents, a fixing agent (i.e., tackifier) and allergen-reducing agents.  Nakano abstract, ¶¶ 22, 47, 55–56, 58, 63–66.  The anti-bacterial agent may be a zinc salt or 2-(4-thiazolyl)benzimidazole.  Id. ¶ 52.
Nakano fails to teach or suggest the use of a basic zirconium carbonate composition.
Trouve teaches the use of a basic zirconium carbonate composition to impart wet abrasion resistance, strength, and to receive printing.  See Trouve abstract, ¶¶ 3, 10, 23–24. 
It would have been obvious to one of ordinary skill in the art to have coated the textile or paper of Nakano with the basic zirconium carbonate composition to impart wet abrasion resistance, strength, and to receive printing to the textile or paper.  Trouve ¶ 3.
Claim 29 recites a window blind including a coated fabric comprising a fabric substrate which is coated with a pollen denaturing coating.  As shown above, the prior art provides for the claimed coated fabric, but does not specify the use of the coated fabric as a window blind.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152 (CCPA 1951).
Nakano teaches that the anti-bacterial agents of the pollen-denaturing coated textile include a zinc salt or 2-(4-thiazolyl)benzimidazole.  Nakano ¶ 52.  It would have been obvious to an ordinarily skilled artisan to have used both zinc salt and 2-(4-thiazolyl)benzimidazole as anti-bacterial agents in the coating of Nakano as using more than one anti-bacterial agent would add further anti-bacterial properties to the coating.
Claims 13–17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Trouve as applied to claim 11 above, and further in view of Ando (JP 2010227758 A).  Nakano and Trouve fail to teach or suggest an intermediate coating layer or the use of fire retardant.
Ando teaches a filter material comprising a fibrous sheet is impregnated with an aqueous binder containing flame-retardant, and subsequently coated with an anti-allergen coating on at least one side of the fibrous sheet.  Ando abstract.  
It would have been obvious to one of ordinary skill in the art to have impregnated Nakano’s textile, which would cover both of its side with the flame-retardant composition of Ando followed by the pollen-denaturing coating in order to provide the textile with flame-retardant properties.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Trouve as applied to claim 11 above, and further in view of Miyamura (JP 2014105411 A).  Nakano and Trouve fail to teach or suggest increasing the surface roughness of a pollen denaturing coating.
Miyamura teaches a textile coated with an anti-allergen and deodorant particulate and polymeric coating.  The anti-allergen components are on the surface of the coating so that allergens can neutralized by physical interaction with the anti-allergen particulates.  
It would have been obvious to one of ordinary skill in the art to have had the allergen-reducing agents of Nakano on the surface of the textile coating, thereby creating a roughened surface, so that any allergens could be neutralized.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Trouve as applied to claim 25 above, and further in view of Inui (US 2017/0106110 A1).  Nakano and Trouve fail to teach or suggest the use of vinyl acetate as a tackifier.
Inui teaches an allergen reducing composition comprising a spray agent using the composition of one or more zinc salts and copper salts; and rare earth salts.  Inui abstract.  The composition is applied to a textile and uses water-soluble or water-dispersible polymers, such as vinyl acetate to bind the composition to the textile.  Id. ¶ 38.  
It would have been obvious to the ordinary skilled artisan to have used vinyl acetate in the Nakano coating in order to successfully bond the anti-bacterial and anti-allergen agents to the textile.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner’s combination of Nakano and Trouve overlooks an important teaching in Trouve that would dissuade an ordinarily skilled artisan from using basic zirconium carbonate in the Nakano composition.  In particular, the basic zirconium carbonate dispersing” the composition.  Nakano ¶¶ 43–45 (emphasis added).  Additionally, Nakano preferably adds a water-soluble resin to the allergen-composition to prevent dusting after drying.  In other words, the water-soluble resin serves to bond the allergen-composition to the surface of treated fibers or textiles.  The addition of basic zirconium carbonate would not adversely interfere with the water-soluble resin bonding the allergen-composition because resin would maintain its adhesive properties and prevent dusting as required by Nakano.  Thus, the ordinarily skilled artisan would not have been dissuaded from combining Nakano and Trouve. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786